DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 05/16/2022 for 17352984. Claims 1-6 and 8-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/16/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are not persuasive because the arguments do not apply to the newly cited Li reference being used in the current rejection.
Applicant argues that Chong and Li, alone or in combination, do not teach “wherein the user is not a sender or receiver of the electrical red packet, and the acquiring comprises acquiring a refreshing operation of the user that is not the sender or receiver of the electrical red packet on the target page; determining, in response to the browsing operation of the user that is not the sender or receiver of the electrical red packet, an associated account of an account of the user” [pgs. 9:2-12:1]. Examiner respectfully disagrees.
Li teaches a social media platform including at least a user A (interpreted as “sender”), a user B (interpreted as “receiver”), and other users (interpreted as including at least a user “not a sender or receiver”); and receiving at least a click input from other users other than user A [para 0048, 0094]. By disclosing a plurality of other users including at least user B and another user performing click input [para 0094], Li teaches “wherein the user is not a sender or receiver of the electrical red packet”.
Applicant's specification does not disclose a special definition of "refreshing operation", merely examples of how one is executed, "relevant information of the latest electrical red packet may be displayed for a user, so that the user can browse the latest relevant information every time the user refreshes the browsing target page", “relevant information of an electrical red packet posted by near users may be displayed in priority for a user, so that the user can browse the latest relevant information every time the user refreshes the browsing target page”, “relevant information with a high popularity may be displayed in priority for a user, so that the user can browse the hottest relevant information every time the user refreshes the browsing target page” [Specification, para 0054, 0058, 0061].  None of these examples of "refreshing operation" are recited in the claim.  The broadest reasonable interpretation of "refreshing operation" includes any update of information in response to a signal. Li teaches updating a user interface to include information about a user in response to a user click input [Figs. 4, 12, para 0082, 0094]. Therefore, when another user clicks on a link in the user interface [Figs. 11-12, para 0094], Li teaches "acquiring a refreshing operation of the user that is not the sender or receiver of the electrical red packet on the target page".
Li also teaches the social networking environment maintaining user accounts corresponding to respective users [para 0038, 0048-0049, 0063-0064] and receiving input from a user retrieving information for a displayed interface [Fig. 11, para 0094]. Therefore, when determining whether an account of the user attempting to view information is an account that added the information [Fig. 12, para 0064, 0094], Li teaches “determining, in response to the browsing operation of the user that is not the sender or receiver of the electrical red packet, an associated account of an account of the user”. Claim 1 remains rejected over Chong in view of Li.
Dependent claims 2-6 and 8-20 remain rejected at least based on their dependence from independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 20090055292 A1) in view of Li (US 20180295208 A1).

As to claim 1, Chong discloses a method for displaying information of an electrical … packet [Fig. 11, para 0092-0093, display virtual gift application information], comprising:
acquiring a browsing operation of a user on a target page …, and the acquiring comprises acquiring a … operation of the user … [para 0020, 0079-0080, receive user request accessing platform web interface];
determining, in response to the browsing operation of the user… , an associated account of an account of the user [para 0069, 0081, 0093, access user table account information with identifier included in user request, where account information includes users who have exchanged gifts with the user profile];
searching for information of an electrical … packet that the at least one associated account participated in before a triggering time point of the browsing operation [para 0069, 0081, 0093, access user account information including virtual gift information, where gifts have been exchanged with users and stored in user table before user request to display interface]; and
acquiring a setting of the information for an associated account corresponding to the information, wherein the setting indicates an account allowed to view the information [Fig. 14, para 0044, 0070-0071, user interface receives user input selecting delivery method (read: setting) of virtual gift specifying users on social platform who may be disclosed (read: allowed to view) gift information, where each user on the social platform has a respective profile (read: account)];
judging whether the account of the user is an account allowed to view the information to obtain a first judgment result [para 0044, 0070-0071, 0092-0093, determine type of profile information disclosed to user (read: first judgment result) based on identifying (read: judging) user status with respective user profile, where user profile information includes virtual gift information and corresponding gift delivery modes specifying which user accounts are disclosed gift information (read: account allowed to view the information)]; and
displaying the information on the target page when the first judgment result indicates that the account of the user is the account allowed to view the information [Figs. 11, 17-18, para 0070-0071, 0092-0093, 0101-0102, disclose virtual gift information on web interface on identifying user status as user with profile on social platform (read: account of the user) specified in virtual gift delivery mode, note at least disclosure of sender identity to user accessing the user profile indicates accessing user was allowed disclosure to gift information per the gift delivery mode].
However, Chong does not specifically disclose wherein “an electrical … packet” is “an electrical red packet”; wherein the user is not a sender or receiver of the electrical red packet, and acquiring a refreshing operation of the user that is not the sender or receiver of the electrical red packet on the target page; and determining, in response to the browsing operation of the user that is not the sender or receiver of the electrical red packet, an associated account of an account of the user.
Li discloses:
an electrical red packet [Fig. 9, para 0048, 0091, red envelope, note red envelope falls under the broadest reasonable interpretation of electrical red packet including currency and a confession as consistent with Applicant's specification (para 0027)];
wherein the user is not a sender or receiver of the electrical red packet, and acquiring a refreshing operation of the user that is not the sender or receiver of the electrical red packet on the target page [Figs. 11-12, para 0094, other users other than user A (read: sender) click text on user A interface (read: target page), note the group of other users include at least user B (read: receiver) and another user (read: not a sender or receiver) and a user click in the user interface to display new prompt falls under the broadest reasonable interpretation of refreshing including updating in response to a signal]; and
determining, in response to the browsing operation of the user that is not the sender or receiver of the electrical red packet, an associated account of an account of the user [para 0038, 0094, 0098, click input from other users with other accounts (read: account of the user) other than user A with account (read: associated account)]
Chong and Li are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift and user interaction as disclosed by Chong with the electrical red packet and user interaction from other users as disclosed by Li with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to protect user privacy when viewed by other users [Li, para 0094-0095, 0098].

As to claim 3, Chong discloses the method according to claim 1, wherein the determining the associated account of the account of the user comprises one of:
determining, from accounts other than the account of the user, an account that has a friend relationship with the account of the user [para 0046, 0081, 0092, determine account relationship status with respective user when accessing respective user profile, note strikethrough indicates non-selected alternatives]; 


As to claim 4, Chong discloses the method according to claim 1, wherein the searching for information of the electrical … packet that the associated account participated in before the triggering time point of the browsing operation comprises at least one of:

searching for information of the electrical … packet that the associated account participated in as a recipient before the triggering time point of the browsing operation [para 0064-0065, 0069, 0081-0083, access user account information including virtual gift information received, where gifts have been received and stored in user table before user request to display interface].
However, Chong does not specifically disclose wherein “the electrical … packet” is “the electrical red packet”.
Li discloses the electrical red packet [Fig. 9, para 0048, 0091, red envelope].
Chong and Li are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Li with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enter preferred information and increase application flexibility [Li, para 0044].

As to claim 5, Chong discloses the method according to claim 1, wherein the displaying the information on the target page comprises:
determining generation time of the information [para 0069, 0081-0083, access gift information including date when the gift was given]; and
displaying the information on the target page in an … order of the generation time [Figs. 17-18, para 0081, 0101-0102, display gift information including gift date].
However, Chong does not specifically disclose wherein “an … order” is “an inverse chronological order”.
Li discloses an inverse chronological order [Figs. 4, 11, para 0084, 0094, display comment above display of previously sent comments, note added comment is displayed in inverse chronological order with respect to previously sent comments when read from the top down].
Chong and Li are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the order as disclosed by Chong with the inverse chronological order as disclosed by Li with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to improve efficiency of information comprehension.

As to claim 6, Chong discloses the method according to claim 1,
wherein the information comprises: multimedia information entered by a sender of the electrical … packet on a sending interface of the electrical … packet when sending the electrical … packet [Figs. 14-15, para 0081, 0098-0099, gift information includes displayed message entered by sending user in gifting user interface],
wherein the multimedia information comprises one or more of text information [Fig. 15, para 0081, 0098-0099, gift information includes textual message], 
However, Chong does not specifically disclose wherein “the electrical … packet” is “the electrical red packet”.
Li discloses the electrical red packet [Fig. 9, para 0048, 0091, red envelope].
Chong and Li are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Li with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enter preferred information and increase application flexibility [Li, para 0044].

As to claim 8, Chong discloses the method according to claim 1, further comprising: not displaying the information on the target page when the first judgment result indicates that the account of the user is not the account allowed to view the information [para 0070-0071, sender identity and note are hidden to any platform user if anonymous or private level of disclosure specify any user may not view gift information].

As to claim 9, Chong discloses a method for sending information of an electrical … packet [Fig. 10A, para 0073-0074, send virtual gift], comprising:
acquiring, by a terminal, information entered by a user on a sending interface of an electrical … packet [Figs. 10A, 14, para 0074-0076, 0096-0098, gifting user interface receives virtual gift information input from gifting user to send gift];
acquiring a sending operation on the electrical … packet [Fig. 10A, para 0074-0075, receive user request to send gift to user]; and
sending the information to a target device based on the sending operation, wherein the information is stored on the target device and displayed by the method according to claim 1 [Fig. 10B, para 0080-0083, 0106, communicate gift information to recipient user computer system, where platform software information is stored at computer system; also see displaying step per claim 1 above].
However, Chong does not specifically disclose wherein “an electrical … packet” is “an electrical red packet”.
Li discloses an electrical red packet [Fig. 9, para 0048, 0091, red envelope].
Chong and Li are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Li with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enter preferred information and increase application flexibility [Li, para 0044].

As to claim 10, Chong discloses the method according to claim 9,
wherein the acquiring information entered by the user on the sending interface of the electrical … packet comprises: acquiring multimedia information entered by the user on the sending interface of the electrical … packet [Figs. 14-15, para 0081, 0098-0099, gift information includes displayed message entered by sending user in gifting user interface],
wherein the multimedia information comprises one or more of text information [Fig. 15, para 0081, 0098-0099, gift information includes textual message], 
However, Chong does not specifically disclose wherein “the electrical … packet” is “the electrical red packet”.
Li discloses the electrical red packet [Fig. 9, para 0048, 0091, red envelope].
Chong and Li are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Li with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enter preferred information and increase application flexibility [Li, para 0044].

As to claim 11, Chong discloses the method according to claim 9, before the sending the information to the target device, further comprising:

sets an account not allowed to view the information [Fig. 14, para 0070-0071, 0074, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where delivery method specifies platform accounts to which gift information is disclosed].

As to claim 12, Chong discloses the method according to claim 11, wherein the acquiring the first setting operation by the user on the information comprises: acquiring a selection operation of the user on an associated user of the user [Fig. 14, para 0069-0071, 0074, user input selects delivery method with respect to identified recipient user].

As to claim 13, Chong discloses the method according to claim 9, after the acquiring the sending operation on the electrical red packet, further comprising: displaying … information [para 0076-0078, display interface with gift information in response to communicating gift].
However, Chong does not specifically disclose displaying prompt information when the information entered by the user on the sending interface of the electrical red packet is empty, wherein the prompt information prompts the user to enter information on the sending interface.
Li discloses displaying prompt information when the information entered by the user on the sending interface of the electrical red packet is empty, wherein the prompt information prompts the user to enter information on the sending interface [Figs. 5, 7, para 0082, 0091, red envelope interface (read: sending interface) displays text block (read: prompt information) before determining user has added comment information (read: information is empty), note text block prompts user to enter information when user clicks block to add comment].
Chong and Li are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the information as disclosed by Chong with the prompt information as disclosed by Li with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enter preferred information and increase application flexibility [Li, para 0044].

As to claim 14, Chong discloses the method according to claim 9, before the sending the information to a target device, further comprising: acquiring a second setting operation of the user on the information, wherein the second setting operation sets the information to be displayed on a public display page [Fig. 14, para 0070-0071, 0074, 0098, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where public delivery discloses gift information to any user on social platform interface].

As to claim 15, Chong discloses the method according to claim 9, before the sending the information to the target device, further comprising: acquiring a third setting operation of the user on the information, wherein the third setting operation sets the information to be anonymously displayed on a public display page [Fig. 14, para 0070-0071, 0074, 0098, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where anonymous delivery hides sender identity during gift disclosure to any user on social platform interface].

As to claim 16, Chong discloses an method for receiving information of an electrical … packet [Fig. 10A, para 0073-0074, send virtual gift], comprising:
acquiring, by a terminal, an opening operation entered by a user on a receiving interface of an electrical … packet [Fig. 16, para 0100, client device user interface receives user selection of communicated virtual gift];
acquiring information of the electrical … packet [Figs. 10A, 14, para 0074-0076, 0096-0098, gifting user interface receives virtual gift information input from gifting user to send gift]; and
sending the information to a target device, wherein the information is stored on the target device and displayed by the method according to claim 1 [Fig. 10B, para 0080-0083, 0106, communicate gift information to recipient user computer system, where platform software information is stored at computer system; also see displaying step per claim 1 above].
However, Chong does not specifically disclose wherein “an electrical … packet” is “an electrical red packet”.
Li discloses an electrical red packet [Fig. 9, para 0048, 0091, red envelope].
Chong and Li are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Li with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enter preferred information and increase application flexibility [Li, para 0044].

As to claim 17, Chong discloses the method according to claim 16, wherein
the information is multimedia information [Figs. 14-15, para 0081, 0098-0099, gift information includes displayed message], and
the multimedia information comprises one or more of text information [Fig. 15, para 0081, 0098-0099, gift information includes textual message] 

As to claim 18, Chong discloses the method according to claim 16, before the sending the information to the target device, further comprising: acquiring a first setting operation by the user on the information, wherein the first setting operation sets an account allowed to view the information, or sets an account not allowed to view the information [Fig. 14, para 0070-0071, 0074, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where delivery method specifies platform accounts to which gift information is disclosed].

As to claim 19, Chong discloses the method according to claim 16, before the sending the information to the target device, further comprising: acquiring a second setting operation of the user on the information, wherein the second setting operation sets the information to be displayed on a public display page [Fig. 14, para 0070-0071, 0074, 0098, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where public delivery discloses gift information to any user on social platform interface].

As to claim 20, Chong discloses the method according to claim 16, further comprising:
acquiring a third setting operation of the user on the information, wherein the third setting operation sets the information to be not displayed on a public display page [Fig. 14, para 0070-0071, 0074, gifting interface receives user input selecting virtual gift delivery method, where anonymous delivery method hides sender identity on social platform interface]; and 
not sending the information to the target device [para 0070-0071, hide disclosure of sender identity at user device on social platform interface].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chong and Li as applied to claim 1 above, and further in view of Peng et al. (US 20190238488 A1).

As to claim 2, Chong discloses the method according to claim 1, wherein the acquiring the browsing operation of the user on the target page further comprises acquiring a[n] … operation of the user [para 0020, 0079-0080, receive user request accessing platform web interface].
However, Chong and Li do not specifically disclose a click operation of the user on a redirection link on a non-target page, wherein a link destination address of the redirection link is the target page.
Peng discloses a click operation of the user on a redirection link on a non-target page, wherein a link destination address of the redirection link is the target page [Figs. 6F-1, 6G, para 0241, 0252, 0256, 0857, user input on link information (read: redirection link, note broadest reasonable interpretation of redirection includes changing a focus) displayed in web page conversation window (read: non-target page), where link information may be a link address to receiving page (read: target page)].
Chong, Li, and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation as disclosed by Chong and Li with the click operation as disclosed by Peng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong and Li as described above to promote communication between users by dynamically presenting data resources [Peng, para 0015].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
E (US 20170289634 A1) and Lin (US 20190166394 A1) generally teach verifying permission settings to view comment information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145